Citation Nr: 1221509	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  04-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage prior to and from February 19, 2005. 

2.  Entitlement to a separate evaluation in excess of 30 percent for residuals of left knee injury manifested by degenerative joint disease of the left knee with limitation of extension effective from February 19, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision on behalf of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2006, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The pertinent issue then on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board, among other things, remanded the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

The Board, in pertinent part of a February 2009 decision, denied a claim for a rating in excess of 10 percent for residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage and granted a separate 30 percent rating for residuals of left knee injury manifested by degenerative joint disease with limitation of extension effective from February 19, 2005.  The Board, however, for due process purposes vacated the February 2009 decision to the extent ratings in excess of the 10 percent and separate 30 percent evaluations had been denied in August 2010.  See August 20, 2010 Board decision and remand.  The issues on appeal were remanded for additional development in August 2010 and again in March 2011.  There has been substantial compliance with the requested development.

The Board notes that the March 2011 remand also addressed the issue of entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) as part of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As entitlement to a TDIU was granted in an August 2011 rating decision and there is no apparent disagreement with the assigned effective date, this matter is considered to have been fully resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected degenerative joint disease of the left knee prior to February 19, 2005, was manifested by no more than arthritis shown by X-ray examination with pain on compression, anterior pain, and range of motion from 0 to 140 degrees.

3.  The Veteran is receiving the maximum schedular rating for his service-connected residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage from February 19, 2005. 

4.  The Veteran's service-connected residuals of left knee injury manifested by degenerative joint disease of the left knee with limitation of extension from February 19, 2005, is manifested by no more than arthritis shown by X-ray examination with extension limited to 20 degrees, including as a result of pain and dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to February 19, 2005, for degenerative joint disease of the left knee, to include for the residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage from February 19, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259 (2011).

2.  The criteria for a rating in excess of 30 percent from February 19, 2005, for residuals of left knee injury manifested by degenerative joint disease of the left knee with limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in May 2002, February 2005, and October 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2009 VA correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, lay statements from family members and co-workers, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5258
 Cartilage, semilunar, dislocated


with frequent episodes of "locking," pain, and effusion into the joint.
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).


5259
Cartilage, semilunar, removal of,


symptomatic.
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Rating Schedule also provides some guidance by defining full range of motion of the knee as flexion and extension from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (Jul. 1, 1997; revised Jul. 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (Aug. 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  It was further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee a separate rating for arthritis could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  It was also noted that it was assumed that a rating under Diagnostic Code 5259 did not involve limitation of motion.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disabilities of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. 

Factual Background and Analysis

Service treatment records show the Veteran underwent removal of an osteochondral fragment of the left knee in August 1980.  An August 1985 report noted X-ray studies revealed a large oblong calcification to the left knee, and an August 1986 report noted he sustained an injury to the left knee at age 12 with present complaints of recurrent pain.  The examiner noted there was no evidence of swelling or laxity.  An October 1986 report noted left knee degenerative joint disease with atrophy.  Records show the Veteran underwent arthroscopy in September 1986 and arthroscopy with removal of a loose body in the left knee in March 1987.  Subsequent reports note continued complaints of pain and include diagnoses of patellofemoral arthritis.  

On VA examination in December 1998 the Veteran reported he had progressively worsening activity related pain with exacerbation upon prolonged standing.  The examiner noted diffuse left joint line tenderness, medially and laterally.  Range of motion was from 0 to 120 degrees.  There was no evidence of effusion and crepitance.  He was stable to varus/valgus stresses.  The diagnoses included osteochondritis dissecans lesion of the left knee, status post arthroscopic debridement with clinically mild post-traumatic arthrosis.

VA treatment records dated in November 2000 noted the Veteran complained of pain in the knees and back with morning stiffness.  The examiner noted 2+ edema and crepitance to the left knee without evidence of redness or warmth.  The diagnoses included bilateral knee pain, left greater than right.  

In correspondence dated in March 2001 the Veteran, in essence, requested entitlement to an increased rating for his service-connected left knee disability.  He asserted his disability had gotten worse.  

VA treatment records dated in March 2001 noted that a functional capacity evaluation noted the Veteran was independently ambulatory without devices or antalgia over 500 feet, with fatigue at 150 feet.  He complained of knee pain and had difficulty stooping ten times on repetitive motion testing, but was able to complete the repetitive crouching procedure three times over the course of the evaluation.  There was frequent weight shifting from foot to foot with continuous standing for 90 minutes and he was unable to kneel due to low back pain.  He was able to climb two flights of stairs.  His functional capacity was found to be limited in occasional lifting to light work from floor to knuckle and knuckle to overhead and to medium work in occasional lifting from shoulder to overhead.  

On VA examination in February 2003 the Veteran described three past left knee surgeries for removal of a loose body and complained of pain in the left knee.  He denied swelling, instability, and locking of the knee.  He stated pain from his knees and back severely limited his ability to carry out activities during the day.  The examiner noted he wore knee braces, bilaterally.  Examination of the left knee reflected crepitus with range of motion and positive pain with patellar compression.  There was no evidence of patellar subluxation and no medial or lateral joint-line tenderness.  Range of motion was from 0 degrees extension to 140 degrees flexion, actively and passively, without evidence of fatigue or instability.  It was noted he had pain anteriorly.  There was no instability with varus or valgus stress testing, anterior or posterior drawer testing, or Lachman's testing.  McMurray's testing was negative.  The diagnoses included patellofemoral arthritis of the left knee.

A February 2005 VA examination report noted the claims file was not reviewed, but that the Veteran had surgery on his left knee in 1980, 1986, and 1987, and based on the location of the incision scar the examiner stated he may have had a medial meniscectomy.  It was noted he was receiving physical therapy for the knee and that he wore a knee brace at all times.  There was pain in the knee and along the medial joint line.  He reported stiffness in his knee, but did not have any swelling, heat, or redness.  He also complained of giving away and locking of the knee.  He was employed at the post office at the time of examination and reported that he had to change to a more sedentary type of job, as his previous job required a lot of bending and stooping.  He stated his knee did not affect his activities of daily living, but that he was unable to do any running or climbing. 

The examiner noted the Veteran was guarded to a significant degree on physical examination.  He had 20 degrees extension to 100 degrees flexion with pain throughout range of motion.  There was tenderness to palpation along the medial joint line and crepitus.  There was tenderness to palpation, laterally.  The knee appeared to be stable, although the examination was limited due to the Veteran's guarding.  There was no effusion.  There was 4/5 strength on knee flexion and extension limited by pain.  The diagnosis was degenerative joint disease of the left knee, likely related to medial meniscectomy.  The examiner stated that range of motion was not additionally limited as a result of pain, fatigue, weakness, or lack of endurance following repetitive use.  An addendum report noted X-ray studies revealed minimal spurring in all compartments with a question of medial joint space narrowing and possible small effusion.  

VA treatment records dated from 2000 to 2008 reflect continuing complaints of left knee pain, treated with medication.  A July 2005 report noted the Veteran complained of fluctuating left knee pain estimated as from six to nine on a ten point scale, exacerbated on prolonged standing and walking.  He stated both knees "may lock on him."  The examiner noted the Veteran was obese and ambulated independently without devices, but with a slow, mild antalgic gait.  The collateral and cruciate ligaments were stable.  There was no effusion.  Apprehension, pes anserine tinels, and McMurray's testing were negative.  The examiner indicated, however, that the McMurray's testing findings on the left were questionable.  The diagnoses included early degenerative joint disease.  

At his March 2006 hearing the Veteran testified that his left knee symptoms included discomfort and pain.  He indicated that he had to change his job or job assignments at the post office due to his knee problems, but that he had not missed time from work.  He stated he used a knee brace every day.  He reported he was limited in activities such as sports and that he had been told that he may have to have a knee replacement in the future.  In a June 2006 statement he asserted he was very limited in his activities due to pain and discomfort.  He described his problem as an annoying aching and discomfort with an occasional tendency to lock up.  he stated he had changed jobs at the post office because of his knee and back disabilities.

In statements dated in July 2007 the Veteran's co-workers noted he had problems including with his knees and that he had worn knee braces for the past several years.  In a July 2007 statement his spouse reported that he had complained of his knees being "given out" after working on his feet all day.  In a September 2008 statement she stated he was having increasing problems due to constant knee and back pain and that changes at the post office made it difficult for him to perform his job.  In a separate September 2008 statement the Veteran's daughter stated the Veteran's problems with his back and knees limited his out-of-home activities.  She recalled that during a trip in 2006 he had been unable to walk due to pain after the long ride.  

A November 2008 VA medical statement from A.C.H., M.D., noted the Veteran had severe arthritis in the cervical spine, lumbar spine, and knees.  He was also status post shoulder surgery.  It was noted that because of his numerous medical problems he was limited to 30-minute intervals in standing and sitting, but that he was able to stand for 30 minutes and alternately walk for 30 minutes during an eight hour work schedule.  

VA treatment records dated in February 2009 show an orthopedic evaluation revealed tenderness to palpation over the pes insertion and mild tenderness to palpation over the medial joint line.  There was no tenderness to palpation over the quadriceps or patellar tendons.  The Veteran was stable to varus and valgus stress and anterior drawer, posterior drawer, and Lachman's signs were negative.  There were complaints of numbness down the left lower extremity and rather weak quadriceps extension, but no evidence of effusion.  Left knee range of motion was from approximately five degrees to 95 degrees.  X-ray examination revealed some mild arthrosis of the knees, bilaterally.  The examiner, in essence, there were questions as to the degree to which his weakness was due to his left knee arthrosis or to his lumbar spine disability.  Subsequent VA treatment records noted continued complaints of left knee pain.

In a June 2010 VA medical statement Dr. A.C.H. stated the Veteran was unemployable due to his cervical and lumbar spine disabilities.  In correspondence dated in September 2010 the Office of Personnel Management found the Veteran was disabled for his position as a mail handler due to multiple conditions.  

In a September 2009 VA medical statement Dr. A.C.H. noted the Veteran was awaiting his second shoulder surgery and that because of his numerous medical problems he was limited in standing and sitting to 15 to 20 minute intervals.  He required braces at times to ambulate and was able to alternate standing and walking during an eight hour work day.  In a September 2009 application for a TDIU the Veteran reported he had stopped working and was on sick leave because of his depression, back, and knee disabilities.  

On VA examination in March 2011 the Veteran reported that he had stopped work due to an inability to stand or sit because of his back and that he could not walk because of his knee.  He stated he also had problems with depression and anger.  He reported he used knee braces and crutches depending on his activities.  He stated he used crutches when he expected to be walking or standing for long periods of time.  The examiner noted there was no evidence of clubbing, cyanosis, or edema to the extremities.  Gait was antalgic with use of crutches and bilateral knee and back braces.  There was full extension of the left knee and flexion to 68 degrees with end of range pain.  Range of motion studies were only performed one time due to complaints of pain.  There was crepitus about the left knee, but anterior drawer, Lachman's, varus and valgus stress, and McMurray's tests were negative.  The diagnoses included residuals of a left knee injury.  It was the examiner's opinion that the Veteran was unable to secure and maintain substantially gainful employment due to his multiple injuries and pain medication use.  

VA treatment records dated in July 2011 noted the Veteran complained of pain in the medial aspect and over the patella and of the knee locking up.  The examiner noted the Veteran walked with a slow gait with decreased muscle tone and strength, but that there were no contractures, deformities, or misalignments.  The diagnoses included knee pain.

Based upon the evidence of record, the Board finds the Veteran's service-connected degenerative joint disease of the left knee prior to February 19, 2005, was manifested by no more than arthritis shown by X-ray examination with pain on compression, anterior pain, and range of motion from 0 to 140 degrees.  Although the Veteran reported that his knee disability had gotten worse, the February 2003 VA examination revealed range of motion from 0 to 140 degrees without evidence of fatigue, instability, or patellar subluxation.  There was no evidence of additional motion loss due to pain or dysfunction.  Further, although the Board notes that a 10 percent rating is available under Diagnostic Code 5003 where there is painful albeit full range of motion and X-ray evidence of arthritis, the Veteran's painful motion was a factor in awarding the 10 percent rating under Diagnostic Code 5259, and to award another separate 10 percent rating based on the same symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2011).  Therefore, entitlement to a rating in excess of 10 percent for a left knee disability prior to February 19, 2005, must be denied.

As noted above in the introduction section, the Board in its February 2009 decision found the Veteran's service-connected left knee disability warranted a separate rating for limitation of left knee motion.  That determination was undisturbed by the October 2010 action to vacate parts of the decision.  Based upon a comprehensive review of all the evidence, the Board finds the left knee disabilities from February 19, 2005, are most appropriately evaluated under the criteria of Diagnostic Codes 5010, 5259, and 5261.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Although the Veteran has complained of left knee locking and instability and VA records show he wears a knee brace, his subjective reports of locking and instability are not demonstrated by objective medical evidence.  The available VA medical findings as to these matters are found to be persuasive.

The Board also finds that the record shows the Veteran is presently receiving the maximum schedular rating under Diagnostic Code 5259 for his service-connected residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage from February 19, 2005.  The medical evidence of record is persuasive that his service-connected left knee disability has not resulted in recurrent subluxation or lateral instability nor that as a result of dislocated semilunar cartilage he has experienced frequent episodes of "locking," pain, and effusion into the joint.  The March 2011 VA examiner noted anterior drawer, Lachman's, varus and valgus stress, and McMurray's tests were negative.  The overall VA medical evidence as to these matters is persuasive.  Therefore, a rating in excess of 10 percent for the residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage from February 19, 2005, is not warranted.

Additionally, the Board finds that Veteran's service-connected residuals of left knee injury manifested by degenerative joint disease of the left knee with limitation of extension from February 19, 2005, is manifested by no more than arthritis shown by X-ray examination with extension limited to 20 degrees, including as a result of pain and dysfunction.  The Board notes that the February 19, 2005, VA examination revealed painful motion from 20 degrees to 95 degrees, but that a February 2009 orthopedic evaluation revealed range of motion from approximately five degrees to 95 degrees.  Examination in March 2011 revealed full extension of the left knee and flexion to 68 degrees with end of range pain.  There is no evidence in this case of left leg extension limited to 30 degrees nor flexion limited to 60 degrees, including as a result of pain or dysfunction related to the knee joint disability.  Therefore, the Board finds that entitlement to separate, higher, or "staged" ratings in excess of 30 percent for the residuals of left knee injury manifested by degenerative joint disease of the left knee with limitation of extension from February 19, 2005, is not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his numerous medical disabilities, the Board finds the overall evidence of record in this case demonstrates the schedular evaluations are adequate for the service-connected disabilities at issue.  The objective medical evidence as to these specific matters is persuasive.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.
ORDER

Entitlement to an increased evaluation in excess of 10 percent for residuals of left knee injury manifested by symptoms analogous to symptomatic removal of semilunar cartilage prior to and from February 19, 2005, is denied. 

Entitlement to a separate evaluation in excess of 30 percent for residuals of left knee injury manifested by degenerative joint disease of the left knee with limitation of extension effective from February 19, 2005, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


